

Exhibit 10.119
Second Amendment to
 
Stock Purchase Agreement
 
This Second Amendment (“Second Amendment”) to the Stock Purchase Agreement,
dated as of August 22, 2007, as amended (the “SPA”) is entered into as of
February 26, 2008 by and among Chris Chelette, Robert Healea and Kevin
Buxkemper, in their capacity as Sellers’ Representative and for and on behalf of
each of the Sellers party to the SPA, NTS Communications, Inc. (the “Company”)
and Xfone, Inc. (“Purchaser”).  Capitalized terms used herein have the same
meaning as defined in the SPA, unless otherwise specified herein.
 
WHEREAS, pursuant to the SPA the Purchaser has agreed to purchase all of the
stock in the Company from the Sellers; and
 
WHEREAS, the Sellers designated the Sellers’ Representative to act on their
behalf in connection with the SPA;
 
WHEREAS, Section 2.2 of the SPA provides that Performance Targets are to be
deducted as part of the Working Capital and Estimate Working Capital
calculations; and
 
WHEREAS, Section 3.1 of the AT&T Network Connection Service Terms and Pricing
Attachment to the Amended and Restated AT&T Master Carrier Agreement between the
Company  and AT&T Corp., dated January 15, 2008 (“AT&T Carrier Agreement”),
provides for a Performance Target of up to $380,000 (the “AT&T Contingency”)
based upon a 100,000,000 minutes of use commitment within months 1-24 of the
Full Service Period, as defined in the AT&T Carrier Agreement (the “Minutes of
Use Commitment”).
 
WHEREAS, the Parties wish to amend the SPA to provide, among other things, that
the AT&T Contingency will not be a deduction in the Working Capital and
Estimated Working Capital calculations and to provide that the Escrow Amount
will be increased by $380,000 (the “AT&T Escrow Amount”).
 
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the parties do hereby agree as follows.
 
1.            Agreement.  The Parties hereby agree that the AT&T Contingency
shall not be a Performance Target as that term is used in the SPA in connection
with the calculation of Working Capital or Estimate Working Capital and shall
not otherwise be a deduction in the calculation of Working Capital or Estimated
Working Capital pursuant to Section 2.2 of the SPA.
 
2.            Amendments.
 
(a)            Section 2.2(b)(ii) of the SPA is amended and restated in its
entirety to read as follows:
 
“Subject to Section 2.2(c), the Purchaser shall deliver to the Escrow Agent an
amount of cash and shares of Xfone Common Stock (the “Escrow Amount”) with an
aggregate value equal to the sum of (x) fifteen percent (15%) of the Purchase
Price (which in no event for purposes of determiningthe Escrow Amount shall
result in less than Six Million Three Hundred Thousand and No/100 Dollars
($6,300,000.00)) and (y) $380,000 (the “AT&T Escrow Amount”) to be held under
the Escrow Agreement to secure Sellers’ obligations under Section 2.2(d) and (e)
and Article VII.”
 

-1-

--------------------------------------------------------------------------------



 
(b)            Section 2.4(a) of the SPA is amended and restated in its entirety
to read as follows:
 
“ From time to time after the date of this Agreement and on or prior to the
Closing, the Company may, in its sole and absolute discretion, distribute cash
in an amount not to exceed the excess of Estimated Working Capital over the
Working Capital Target and shall distribute to its shareholders all of the
Company’s membership interest in NTS Properties, the general partner of NTS
Landlord and that certain promissory note, dated as of October 31, 1998, from
NTS Landlord to Company (the “Pre-Closing Distribution”).”
 
3.            AT&T Escrow Amount.  Each Seller shall be entitled to receive its
Allocable Share of the AT&T Escrow Amount upon the Company’s satisfaction of the
Minutes of Use Commitment and the Purchaser and the Sellers’ Representative
shall, within five (5) Business Days of such satisfaction, issue joint written
instructions to the Escrow Agent to make a distribution in an aggregate amount
of the AT&T Escrow Amount to the Sellers in accordance with each such Seller’s
Allocable Share.  In the event that the Company fails to satisfy the Minutes of
Use Commitment and the Company incurs a Shortfall Charge as provided in Section
3.1 of the AT&T Network Connection Service Terms and Pricing of the AT&T Carrier
Agreement, then within five (5) Business Days of the issuance of an invoice from
AT&T of a Shortfall Charge that is not then being disputed by either the
Sellers’ Representative or the Company, the Seller’s Representatives and
Purchaser shall issue joint written instructions to the Escrow Agent to make a
distribution in the amount of the Shortfall Charge to the Purchaser and the
balance of the AT&T Escrow Amount to the Sellers in accordance with each such
Seller’s Allocable Share.
 
4.            AT&T Relationship.  After the Closing, Purchaser shall not and
shall cause the Company not to engage in any practice, take any action or omit
to take any action which would reduce the relative importance of AT&T as a
business partner of the Company, negatively impact the Company’s relationship
with AT&T, constitute a default under the AT&T Carrier Agreement or which would
otherwise negatively affect the Company’s ability to satisfy the Minutes of Use
Commitment.
 
5.            Ratification.  The SPA as amended hereby is ratified and affirmed,
and except as expressly amended hereby, all other terms and provisions of the
SPA remain unchanged and continue in full force and effect.
 
6.            Execution.  This Second Amendment may be executed in multiple
counterparts, each of which will be deemed an original, but all of which
together shall constitute one and the same instrument.  The parties hereto agree
to accept facsimile signatures as an original signature.
 
[SIGNATURE PAGES FOLLOW]
 

-2-

--------------------------------------------------------------------------------



Executed as of the day and year first above written.
 
XFONE, INC.


By: /s/ Guy Nissenson
      Guy Nissenson, President and CEO
 


NTS COMMUNICATIONS, INC.


By: /s/ Barbara Baldwin
      Barbara Baldwin, President and CEO
SELLER’S REPRESENTATIVE FOR AND ON BEHALF OF THE SELLERS:


/s/ Chris Chelette
Chris Chelette


 
/s/ Robert Healea
Robert Healea


 
/s/ Kevin Buxkemper
Kevin Buxkemper




-3-

--------------------------------------------------------------------------------


